EXHIBIT 10.5

AWARD AGREEMENT

Under The

Barrett Business Services, Inc.

2015 Stock Incentive Plan

NONQUALIFIED STOCK OPTION

 

Corporation:   BARRETT BUSINESS SERVICES, INC.   8100 N.E. Parkway Drive, Suite
200   Vancouver, Washington 98662 Participant:   Tom Carley   10810 S.W.
Tualatin-Sherwood Hwy.   Building 1, Unit 2   Tualatin, Oregon 97062 Date:  
July 1, 2016

Corporation maintains the Barrett Business Services, Inc., 2015 Stock Incentive
Plan (the “Plan”).

This Award Agreement evidences the grant of a Nonqualified Option (the “Option”)
to Participant under Article 7 of the Plan.

The parties agree as follows:

 

1. Defined Terms

When used in this Agreement, the following terms have the meaning specified
below:

(a) “Acquiring Person” means any person or related person or related persons
which constitute a “group” for purposes of Section 13(d) and Rule 13d-5 under
the Exchange Act, as such Section and Rule are in effect as of the Grant Date;
provided, however, that the term Acquiring Person shall not include (i)
Corporation or any of its Subsidiaries, (ii) any employee benefit plan of
Corporation or any of its Subsidiaries, (iii) any entity holding voting capital
stock of Corporation for or pursuant to the terms of any such employee benefit
plan, or (iv) any person or group solely because such person or group has voting
power with respect to capital stock of Corporation arising from a revocable
proxy or consent given in response to a public proxy or consent solicitation
made pursuant to the Exchange Act.

(b) “Change in Control” means:

(i) A change in control of Corporation of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A as in effect
on the Grant Date pursuant to the Exchange Act; provided that, without
limitation, such a change in control shall be deemed to have occurred at such
time as any Acquiring Person hereafter becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 40
percent or more of the combined voting power of Voting Securities; or

 

- 1 -



--------------------------------------------------------------------------------

(ii) During any period of 12 consecutive calendar months, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least a majority thereof unless the election, or the nomination for election,
by Corporation stockholders of each new director was approved by a vote of at
least a majority of the directors then in office who were directors at the
beginning of the period; or

(iii) There shall be consummated (1) any consolidation or merger of Corporation
in which Corporation is not the continuing or surviving corporation or pursuant
to which Voting Securities would be converted into cash, securities, or other
property, other than a merger of Corporation in which the holders of Voting
Securities immediately prior to the merger have the same proportionate ownership
of Common Stock of the surviving corporation immediately after the merger, or
(2) any sale, lease, exchange, or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of
Corporation; or

(iv) Approval by the stockholders of Corporation of any plan or proposal for the
liquidation or dissolution of Corporation.

(c) “Change in Control Date” means the first date following the Grant Date on
which a Change in Control has occurred.

(d) “Employer” means Corporation or a Subsidiary of Corporation.

(e) “Grant Date” means the date the Option is granted, which is reflected as the
date of this Agreement.

(f) “Voting Securities” means Corporation’s issued and outstanding securities
ordinarily having the right to vote at elections for director.

Capitalized terms not otherwise defined in this Agreement have the meanings
given them in the Plan.

 

2. Grant of Option

Subject to the terms and conditions of this Agreement and the Plan, Corporation
grants to Participant the Option to purchase 10,000 Shares of Corporation’s
common stock at $39.80 per share.

 

3. Terms of Option

The Option is subject to all the provisions of the Plan and to the following
terms and conditions:

3.1 Term. The term of the Option is ten years from the Grant Date and will
automatically terminate on July 1, 2026, to the extent not exercised, unless
terminated earlier in accordance with this Agreement.

3.2 Time of Exercise. Unless the Option is otherwise terminated or the time of
its exercisability is accelerated in accordance with this Agreement, the Option
may be exercised from time to time to purchase Shares up to the following limits
(based on years after the Grant Date and including any Shares previously
purchased pursuant to the Option):

(a) During the first year - none;

 

- 2 -



--------------------------------------------------------------------------------

(b) During the second year - up to 25 percent of the total Shares;

(c) During the third year - up to 50 percent of the total Shares;

(d) During the fourth year - up to 75 percent of the total Shares; and

(e) After the fourth year - 100 percent.

3.3 Service Requirement. Except as otherwise provided in subsection 3.4 of this
Agreement, the Option may not be exercised unless Participant is employed by or
serves as a Non-Employee Board Director or Non-Employee Subsidiary Director for
an Employer continuously for at least one year following the Grant Date, unless
employment or service is terminated by death, Disability, or Retirement. For
purposes of this Agreement, “employment” and “service” include periods of
illness or other leaves of absence authorized by the Employer and any
transfer(s) between employee and director status (whether as a Non-Employee
Board Director or Non-Employee Subsidiary Director). If Participant ceases to be
an active employee or active Non-Employee Board Director or Non-Employee
Subsidiary Director, the right to exercise the Option, to the extent the Option
had become exercisable on or before the date of termination of service, will
expire at the end of the following periods:

 

After Termination On Account Of

   Period

Death

   1 year

Retirement

   3 months

Disability

   1 year

Any other reason

   3 months

3.4 Acceleration of Exercisability. Notwithstanding the schedule provided in
subsection 3.2, the Option will become fully exercisable (unless Participant
chooses to decline accelerated Vesting of all or any portion of the Option) upon
the occurrence of either:

(a) Participant’s death or termination of employment or service by reason of
Disability or Retirement; or

(b) A Change in Control Date.

3.5 Method of Exercise. The Option, or any portion thereof, may be exercised, to
the extent it has become exercisable pursuant to this Agreement, by delivery of
written notice to Corporation stating the number of Shares, form of payment, and
proposed date of closing.

3.6 Other Documents. Participant will be required to furnish to Corporation
before closing such other documents or representations as Corporation may
require to assure compliance with applicable laws and regulations.

3.7 Payment. The exercise price for the Shares purchased upon exercise of the
Option must be paid in full at or before closing by one or a combination of the
following:

(a) Payment in cash;

(b) Delivery of previously acquired Shares having a Fair Market Value equal to
the exercise price;

 

- 3 -



--------------------------------------------------------------------------------

(c) Withholding of Shares issuable to Participant upon exercise of the Option,
with a Fair Market Value on the date of delivery equal to the aggregate purchase
price of the Shares as to which the Option is exercised; or

(d) Delivery (in a form approved by the Committee) of an irrevocable direction
to a securities broker acceptable to the Committee:

(i) To sell Shares subject to the Option and to deliver all or a part of the
sales proceeds to Corporation in payment of all or a part of the exercise price,
as well as withholding taxes due, if any; or

(ii) To pledge Shares subject to the Option to the broker as security for a loan
and to deliver all or a part of the loan proceeds to Corporation in payment of
all or a part of the exercise price, as well as withholding taxes due, if any.

3.8 Previously Acquired Shares. Delivery of previously acquired Shares in full
or partial payment for the exercise of the Option will be subject to the
following conditions:

(a) The Shares tendered must be in good delivery form;

(b) The Fair Market Value of the Shares tendered, together with the amount of
cash, if any, tendered must equal or exceed the exercise price of the Option;

(c) Any Shares remaining after satisfying the payment for the Option will be
reissued in the same manner as the Shares tendered; and

(d) No fractional Shares will be issued and cash will not be paid to the
Participant for any fractional Share value not used to satisfy the Option
exercise price.

 

4. Tax Withholding and Reimbursement

Participant will be responsible for payment of federal, state and local
withholding taxes and Participant’s portion of applicable payroll taxes, if any,
imposed in connection with the exercise of the Option and the issuance of Shares
(collectively, the “Applicable Taxes”). Corporation’s obligation to issue Shares
is expressly conditioned on Participant’s making arrangements satisfactory to
Corporation, in its sole and absolute discretion, for the payment of all
Applicable Taxes. Participant may satisfy his or her obligation to pay the
Applicable Taxes by electing in Participant’s sole discretion (a) to pay to
Corporation (in cash or by check) an amount equal to the Applicable Taxes, (b)
to authorize Corporation to withhold a number of unrestricted Shares (thus
reducing the number of unrestricted Shares to be issued to Participant) having a
Fair Market Value (as of the Settlement Date) equal to the remaining balance of
the Applicable Taxes, or (c) to authorize Corporation to withhold an amount
equal to the Applicable Taxes from Participant’s payroll check or deposit to be
made on or about the Settlement Date, provided such withholding is permissible
under applicable state law. In no event will the amount withheld exceed the
minimum amount of tax required to be withheld by law in connection with
settlement of the Award.

 

- 4 -



--------------------------------------------------------------------------------

5. Conditions Precedent

Corporation will not be required to issue any Shares upon exercise of the
Option, or any portion thereof, until Corporation has taken any action required
to comply with all applicable laws. Such action may include, without limitation,
(a) registering or qualifying such Shares under any state or federal law or
under the rules of any securities exchange or association, (b) satisfying any
law or rule relating to the transfer of unregistered securities or demonstrating
the availability of an exemption from any such law, (c) placing a restrictive
legend or stop-transfer instructions on the Shares issued upon settlement of the
Award, or (d) obtaining the consent or approval of any governmental or
regulatory body.

 

6. Successorship

Subject to restrictions on transferability set forth in the Plan, this Agreement
will be binding upon and benefit the parties, their successors and assigns.

 

7. Notices

Any notices under this Agreement must be in writing and will be effective when
actually delivered personally or, if mailed, when deposited as registered or
certified mail directed to the address of Corporation’s records or to such other
address as a party may certify by notice to the other party.

 

8. Arbitration

Any dispute or claim that arises out of or that relates to this Agreement or to
the interpretation, breach, or enforcement of this Agreement, must be resolved
by mandatory arbitration administered by and in accordance with the then
effective arbitration rules of Arbitration Service of Portland, Inc. The place
of arbitration will be Multnomah County, Oregon. The award rendered by the
arbitrator will be final and binding, and judgment may be entered on the award
in any court having jurisdiction.

 

9. Attorney Fees

In the event of any suit or action or arbitration proceeding to enforce or
interpret any provision of this Agreement (or which is based on this Agreement),
the prevailing party will be entitled to recover, in addition to other costs,
reasonable attorney fees in connection with such suit, action, or arbitration,
and in any appeal. The determination of who is the prevailing party and the
amount of reasonable attorney fees to be paid to the prevailing party will be
decided by the arbitrator or arbitrators (with respect to attorney fees incurred
prior to and during the arbitration proceedings) and by the court or courts,
including any appellate courts, in which the matter is tried, heard, or decided,
including the court which hears any exceptions made to an arbitration award
submitted to it for confirmation as a judgment (with respect to attorney fees
incurred in such confirmation proceedings).

 

- 5 -



--------------------------------------------------------------------------------

10. Clawback/Recovery

Compensation paid to the Participant under this Award is subject to recoupment
in accordance with any clawback policy of Corporation in effect from time to
time, including any such policy adopted after the date of this Agreement, as
well as any similar requirement of applicable law, including without limitation
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
Sarbanes-Oxley Act of 2002, and rules adopted by a governmental agency or
applicable securities exchange under any such law. Participant agrees to
promptly repay or return any such compensation as directed by Corporation under
any such clawback policy or requirement, including the value received from a
disposition of Shares acquired pursuant to this Award.

 

BARRETT BUSINESS SERVICES, INC. By  

/s/ Michael L. Elich

Name  

Michael L. Elich

Its  

President and Chief Executive Officer

/s/ Thomas J. Carley

Participant

 

- 6 -



--------------------------------------------------------------------------------

Attachment A

NOTICE OF STOCK OPTION EXERCISE

BARRETT BUSINESS SERVICES, INC.

2015 STOCK INCENTIVE PLAN

 

To:   Barrett Business Services, Inc.   8100 N.E. Parkway Drive, Suite 200  
Vancouver, Washington 98662   Attention:  

 

   Participant:  

 

    

Print Name

   Mailing Address:  

 

    

 

    

 

   Telephone Number:  

 

  

Option:          The option evidenced by an Award Agreement dated             ,
        .

OPTION EXERCISE

I hereby elect to exercise the Option to purchase shares of common stock
(“Shares”) of Barrett Business Services, Inc. (“BBSI”) covered by the Option as
follows:

 

Number of Shares Purchased (a)

  

Per-Share Option Price (b)

   $                

Aggregate Purchase Price (a times b)

   $                

Closing Date of Purchase

  

 

Form of Payment [Check One]: ¨    My check in the full amount of the Aggregate
Purchase Price (as well as a check for any withholding taxes, if this box ¨ is
checked). See “Instructions” below. ¨    Delivery of previously owned shares of
BBSI common stock with a fair market value equal to the Aggregate Purchase Price
(as well as any withholding taxes, if this box ¨ is checked). See “Instructions”
below. Note that restricted shares acquired from BBSI under one of its stock
plans may be used for this purpose only if such shares have become vested. ¨   
Withholding of that number of shares of BBSI common stock otherwise issuable to
me upon exercise of the Option, with a fair market value on the date of exercise
equal to the Aggregate Purchase Price (as well as any withholding taxes, if this
box ¨ is checked). See “Instructions” below. Note: This alternative is not
available for incentive stock options.



--------------------------------------------------------------------------------

¨    My irrevocable direction to my securities broker (see below) to sell Shares
subject to the Option and deliver a portion of the sales proceeds to BBSI in
full payment of the Aggregate Purchase Price (as well as any withholding taxes,
if this box ¨ is checked). See “Instructions” below. I hereby confirm that any
sale of Shares will be in compliance with BBSI’s policies on insider trading and
Rule 144, if applicable. I HEREBY IRREVOCABLY AUTHORIZE
                                         to transfer funds to BBSI from my   
                                      
                                       (name of broker)    account in payment of
the Aggregate Purchase Price (and withholding taxes, if applicable) and BBSI is
hereby directed to issue the Shares for my account with such broker and to
transmit the Shares to the broker indicated above.

Instructions:

(1) If payment is to be by check, a check for the amount of the Aggregate
Purchase Price payable to Barrett Business Services, Inc., should be submitted
with this Notice.

(2) If payment is to be by surrender of previously owned shares or by
attestation of ownership (see Attestation Form below), either a certificate for
the shares accompanied by a stock power endorsed in blank or the completed
Attestation Form should be submitted with this Notice. If applicable, a
certificate for any shares in excess of those needed to satisfy the Aggregate
Purchase Price and withholding taxes, if applicable, will be returned to you
with the certificate for your option shares. Any change in registration between
the payment shares and the new shares will require a properly executed stock
power that is guaranteed by an institution participating in a recognized
medallion signature guarantee program.

(3) No withholding tax is due upon exercise of an incentive stock
option. Withholding tax is due immediately upon exercise of a nonqualified
option by an employee. If withholding tax is due at the time of exercise, you
will be notified of the amount and satisfactory arrangements must be made for
payment before a stock certificate for your option shares will be delivered to
you (or your broker, if applicable). Among other alternatives, amounts necessary
to satisfy withholding obligations may be deducted from compensation otherwise
payable to you.



--------------------------------------------------------------------------------

ISSUANCE INSTRUCTIONS FOR STOCK CERTIFICATES

Please register the stock certificate(s) in the following name(s):

 

 

     

 

     

 

     

If applicable, please check one: ¨  JT TEN    ¨  TEN COM    ¨  Other

Please deliver the stock certificate(s) to (check one):

¨  My brokerage account

 

 

     

 

     

 

     

Attn:   

 

  

Account No.:   

 

  ; or

¨  My mailing address set forth above.

 

 

   

 

Date     Signature of Participant



--------------------------------------------------------------------------------

ATTESTATION FORM

As indicated above, I have elected to use shares of BBSI common stock that I
already own to pay the Aggregate Purchase Price of the Option (and withholding
taxes, if applicable).

I attest to the ownership of the shares represented by the certificate(s) listed
below or to the beneficial ownership of the shares held in the name of my
broker, as indicated in the attached copy of my brokerage statement. I will be
deemed to have delivered such shares to BBSI in connection with the exercise of
my Option.

I understand that, because I (and any joint owner) will retain ownership of the
shares (the “Payment Shares”) deemed delivered to pay the Aggregate Purchase
Price (and withholding taxes, if applicable), the number of shares to be issued
to me upon exercise of my Option will be reduced by the number of Payment
Shares. I represent that I have full power to deliver and convey certificates
representing the Payment Shares to BBSI and by such delivery and conveyance
could have caused BBSI to become sole owner of the Payment Shares. The joint
owner of the Payment Shares, if any, by signing this Form, consents to these
representations and to the exercise of the Option by this attestation.

I certify that any Payment Shares originally issued to me as restricted shares
are now fully vested.

List certificate(s) and number of shares covered, or attach a copy of your
brokerage statement:

 

Common Stock Certificate Number

   Number of
Shares Covered           

 

Date:  

 

 

Print Name of Option Holder:   

 

Signature of Option Holder:   

 

Print Name of Joint Owner:   

 

Signature of Joint Owner:   

 



--------------------------------------------------------------------------------

If you are attaching a copy of your brokerage statement, you must have your
securities broker complete the following:

The undersigned hereby certifies that the foregoing attestation is correct.

 

     

 

      Name of Brokerage Firm Date:  

 

    By:  

 

Telephone No.:  

 

             

 

        Print Name of Signing Broker

 